DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ichikawa US 11,111,093 (“Ichikawa”).  Regarding claim 1, Ichikawa disclosed a sheet handling apparatus, comprising: 
 	a first transport member (22) having an outer peripheral surface that rotates in a first direction in response to the first transport member being driven; and 
 	a second transport member (23) having an outer peripheral surface that rotates in a second direction in response to the second transport member being driven, the second direction being opposite to the first direction, 
 	wherein the second transport member disposed to oppose the first transport member such that a transport path that conveys a sheet is formed between the outer peripheral surface of the first transport member and the outer peripheral surface of the second transport member (Figure 6), and 

 	Regarding claim 2, Ichikawa disclosed at least one of the first transport member or the second transport member being a roller, or a belt extended over a plurality of rollers (Figure 2).  
 	Regarding claim 3, Ichikawa disclosed a drive coupling (Figure 5) that causes the first transport member and the second transport member to rotate in opposite directions with a same circumferential speed; and a drive source (4) configured to drive the first transport member and the second transport member to rotate via the drive coupling.  
 	Regarding claim 4, Ichikawa disclosed the drive coupling includes: a first gear (29) fixed to a rotation shaft of the first transport member; a second gear (34) fixed to a rotation shaft of the second transport member, and a plurality of intermediate gears configured to transfer a drive force from the drive source to the first gear and the second gear (Figures 3 and 5).  
 	Regarding claim 5, Ichikawa disclosed a support member (39) disposed swingably around a rotation shaft of a third gear (33) included in the plurality of intermediate gears, and configured to support the rotation shaft of the second transport member; and a bias member (col. 8, line 54) configured to urge the second transport member toward the first transport member.  

	Regarding claim 8, Ichikawa disclosed the transport path extends between respective outer peripheral surfaces of a plurality of other first transport members and a plurality of other second transport members that are disposed in a width direction of the transport path (see Figure 1).  
 	Regarding claim 9, Ichikawa disclosed a number of the plurality of the other first transport members being different from a number of the plurality of the other second transport members (see Figure 1, noting that feed roller 21 adds one more other first transport member on one side of the sheet than other second transport members on the other side of the sheet).  
 	Regarding claim 10, Ichikawa disclosed the first transport member and the second transport member are configured to transport the sheet including while the sheet is shifted to one side of a width direction of the transport path (see MPEP 2114), the plurality of the other first transport members are distributed such that a subset are disposed at a position where the sheet shifted to the one side would pass and another subset are disposed at another position where the sheet shifted to the one side would not pass, and the plurality of the other second transport members are disposed at only the position where the sheet shifted to the one side could pass (see MPEP 2114, noting that the claimed structure was me by the Ichikawa as listed above).  
 	Regarding claims 11 and 12, Ichikawa disclosed the first transport member and the second transport member are configured to transport the sheet through a position .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Yokawa WO 2017/042965 (“Yokawa”).  
Regarding claim 7, Ichikawa disclosed the limitations of claim 5 as listed above but did not teach using a plurality of conveyance sets.  Yokawa teaches using a plurality of conveyance sets (31) each of which includes duplicitous members thus teaching at least one additional second transport member, support member (see Figure 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Yokawa to feed from multiple supplies as is well known in the art.
Regarding claims 13 and 14, Ichikawa disclosed the limitations of claim 1 as listed above, but did not teach a storage/feeding unit as claimed.  Ichikawa further disclosed an inlet (11) on which the sheet is placed; a feeder (21) configured to feed out the sheet from the inlet to the transport path; a detector (see the paragraph bridging columns 5 and 6) configured to detect the sheet transported along the transport path; and a stacker (82) 
Yokawa teaches a storage/feeding unit configured to wind a tape together with the sheet onto a rotor to store the sheet around the rotor, and unwind the tape from the rotor to feed out the stored sheet from the rotor (see at least Figures 2-4).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the first transport member and the second transport member, as taught by Ichikawa, to receive and transport the sheet once fed out from the storage/feeding unit of Yokawa. To do so is simply combining prior art elements according to known methods to yield predictable results. Furthermore, the storage/feeding unit, as taught by Yokawa, can be considered a temporary storage unit configured to temporarily store the sheet that can have been detected by the detector.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653